Priority
The current Application claims priority from Parent Application 14/319,832 which further claims priority from Provisional Application 61/994,044, filed 05/15/2014. Therefore, the instant claims receive the effective filing date of 05/15/2014.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows:
In the Title
SYSTEM, METHOD, AND MACHINE-READABLE STORAGE MEDIUM FOR AN ARTIST TOUR GENERATION

Reasons for Allowance
Claims 1-15 are allowable.
The following is an examiner’s statement of reasons for allowance:
Regarding the 35 USC § 112(a), the rejections have been withdrawn pursuant Applicant’s amendments and arguments.

Regarding the 35 USC § 112(b), the rejections have been withdrawn pursuant Applicant’s amendments and arguments.

Upon review of the evidence at hand, it is hereby concluded that the totality of the evidence, alone or in combination, neither anticipates, reasonably teaches, nor renders obvious the below noted features of the applicant’s invention.

Claims 1-15 are allowable as follows:
The most relevant prior art made of record includes Harker et al. (US 2013/0046580 A1), Ben-Yehuda et al. (US 2008/0046298 A1), and Liu et al. (US 2013/0073324 A1). Harker teaches a talent record that is saved in a database and used to populate the fields in a band or talent page and finding potential talents for use in competitions such as competitions between cities for generating a tour route for bands. After the webpages regarding bringing a band to a particular city is set up, data is collected as a result of users browsing web pages and making selections or typing in inputs, such as purchases, into selected locations on the web pages. Harker further teaches a recruitment module that sends acquired information to the database. Harker further teaches the purchases of the users counting as votes in the competition weighting individual votes to determine a ranking of the potential cities for the tour and a city page being produced as a direct result of the knowledge of where the user accessing it is located. Harker further teaches that the cities in competition to be placed on the route are ranked based on the analysis of known or projected values of parameters that characterize the event and must reach a sales threshold in order to be able to operate the event. Harker further teaches a city page being produced as a direct result of the knowledge of where the user accessing it is located and the location being detected using GPS data and the demographic data being collected in the information collection module. Harker further teaches that, when a city has been selected to be part or a tour, the city webpage is updated to include a ‘WE DID IT!’ message. In a case where a city is not selected, then the event is cancelled and the status of the competition is updated on the city page.
Harker is deficient in a number of ways. As written, the claims require that the campaign data is received by a tour generator interface and that campaign data that includes a maximum number of selected cities for one or more sub-region, each of a plurality of candidate cities being included in a sub-region of a plurality of sub-regions; and selecting a candidate city from the candidate cities for unlocking of a tour stop being based on the maximum number of selected cities in a first sub-region of the plurality of sub-regions.
	
	Regarding Liu, Liu teaches an artist communicating indicative of the standard for an artist to perform to a coordination server using an artist device and the standards including any condition imposed by an artist as a prerequisite for playing or performing in a region.
Though disclosing these features, Liu does not disclose or render obvious the features discussed above.

	Regarding Ben-Yehuda, Ben-Yehuda teaches limiting to a max number of a certain type of activity category and enabling a user to select a particular region and a number of states or countries within the region.
Though disclosing these features, Ben-Yehuda does not disclose or render obvious the features discussed above.

Ultimately, the particular combination of limitations as claimed, is not anticipated nor rendered obvious in view of Harker, Ben-Yehuda, and Liu, and the totality of the prior art. While certain references may disclose more general concepts and parts of the claim, the prior art available does not specifically disclose receiving, by a tour generator interface, campaign data that includes a request to initiate a tour and a maximum number of selected cities for one or more sub-region, each of a plurality of candidate cities being included in a sub-region of a plurality of sub-regions; and selecting a candidate city from the candidate cities for unlocking of a tour stop, the selecting being based on the determined values of the candidate cities, a threshold score for candidate cities to be selected as a tour stop, and the maximum number of selected cities in a first sub-region of the plurality of sub-regions.

Harker, Ben-Yehuda, and Liu, however, do not teach or suggest, alone or in combination receiving, by a tour generator interface, campaign data that includes a request to initiate a tour and a maximum number of selected cities for one or more sub-region, each of a plurality of candidate cities being included in a sub-region of a plurality of sub-regions; and selecting a candidate city from the candidate cities for unlocking of a tour stop, the selecting being based on the determined values of the candidate cities, a threshold score for candidate cities to be selected as a tour stop, and the maximum number of selected cities in a first sub-region of the plurality of sub-regions. Examiner emphasizes that the prior art/additional art would only be combined and deemed obvious based on knowledge gleaned from the applicant’s disclosure. Such a reconstruction is improper (i.e. hindsight reasoning). See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

Cited NPL Reference U (cited 7/21/2022 in PTO-892) teaches the selection of concert tour locations being based on market size, market strength, and cultural proximity.  However, reference U does not teach receiving, by a tour generator interface, campaign data that includes a request to initiate a tour and a maximum number of selected cities for one or more sub-region, each of a plurality of candidate cities being included in a sub-region of a plurality of sub-regions; and selecting a candidate city from the candidate cities for unlocking of a tour stop, the selecting being based on the determined values of the candidate cities, a threshold score for candidate cities to be selected as a tour stop, and the maximum number of selected cities in a first sub-region of the plurality of sub-regions. 

The Examiner further emphasizes the claims as a whole and hereby asserts that the totality of the evidence fails to set forth, either explicitly or implicitly, an appropriate rationale for further modification of the evidence at hand to arrive at the claimed invention. The combination of features as claimed would not be obvious to one of ordinary skill in the art as combining various references from the totality of evidence to reach the combination of features as claimed would be a substantial reconstruction of Applicant’s claimed invention relying on improper hindsight bias.
It is thereby asserted by Examiner that, in light of the above and further deliberation over all of the evidence at hand, that the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Swann et al. (US 9,449,288 B2) teaches searching for and scheduling travel recommendations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria-Teresa (Marissa) Thein can be reached on 571-272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684               

/MICHELLE T KRINGEN/            Primary Examiner, Art Unit 3625